DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 December 2021 was filed after the mailing date of the Final Office Action on 20 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.
Claims amended: 1, 13, 26 
Claims cancelled: 11, 24 
Claims added: none
Claims currently pending: 1-10, 12-23, 25, 26
Response to Arguments
Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are moot in view of the removal of the grounds of rejection under 35 U.S.C. § 103 presented in previous office action. Applicant's amendments to the claims have overcome the previously applied prior art references.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vratskides et al. (Pub. #: GB0922608.5) describes a text message-based marketing system that is grammar aware. 
Double Patenting
A terminal disclaimer has been filed in this application with respect to US Patent # US 10,395,270 B2 on 12 August 2021 (Application #: 13/474695).
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-23, 25, and 26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Claims 1-10 and 12 are directed towards a method. Claims 13-23 and 25 are directed towards a manufacture (computer-readable medium). Claim 26 is directed towards a system. Thus, these claims, on their face, are directed to one of the statutory categories of 35 U.S.C. § 101.
Step 2A - Prong 1: Claims 1-10, 12-23, 25, and 26 include the abstract idea of generating variations of a marketing message based on inputs from a campaign manager and performance numbers for past campaigns. Using Claim 1 as an example for specific analysis, the claim limitations that comprise the abstract idea are paraphrased as (additional elements are denoted with strike-through text): 
A method performed by a
recommending one or more grammar structures from one or more past campaigns that are based on the campaign parameters or from a default grammar structure in the event that none of the past campaigns has a grammar structure that complies with the campaign parameters, the one or more grammar structures specifying a plurality of message component types; 
computing metrics for the one or more recommended grammar structures, wherein the metrics include the grammar structures' structural spread; 
providing 
for each message component type in the selected grammar structure, generating a ranked list of previously-used values for the component type in the one or more past campaigns, wherein the previously-used values are each associated with a semantic tag and generating the ranked list comprises: 
identifying the semantic tags associated with the previously-used values in the one or more past campaigns, wherein each semantic tag identifies the semantic meaning of the associated value, 
creating a list of the previously-used values in the one or more past campaigns grouped by semantic tag, 
ranking groups of semantic tags based on performance in the one or more past campaigns of the previously-used values within a tag group versus other tag groups, and 
ordering the previously-used values first by their ranked tag group and second, within each tag group, by the number of times an individual value has been identified as the winning value in the one or more past campaigns; 
for each message component type, selecting a plurality of values to recommend testing based at least in part on the ranked list of previously-used values; 
enabling the campaign manager to reject one or more of the recommended values; 
in response to the campaign manager rejecting one or more of the recommended values, providing alternate recommended values for the rejected values and recomputing the metrics for the selected grammar structure using the alternate recommended values; and 
generating variations of a message to test based on the selected grammar structure and values accepted by the campaign manager.
This abstract idea is grouped within at least Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas. 
(See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Step 2A - Prong 2: This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The elements in question are identified above and discussed in the next paragraph. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally 
The claims also recite an ordered combination that describes an environment with text-based marketing messages. Although this environment is technical in nature, the combination amounts to generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)). The ordered combination offers nothing more than employing a configuration of computer devices and computer functions of text-based marketing messages. The claims do not amount to a practical application, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Simply put, all the claims add to an arrangement of generic devices are the steps of the abstract idea itself.
Step 2B: This The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using "a computer system" which corresponds to using "apply it" with generically cited computer hardware as indicated on page 18 of the specification that describes the computer as such, "A person skilled in the art would understand that a computer system has a memory or other physical, computer-readable storage medium for storing software instructions and one or more processors executing the software instructions", and "a user interface" corresponds to a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) and automating mental tasks, Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375. Thus, these elements amount to no more than using a computer or processor to automate and/or implement the abstract idea. As discussed above, taking the claim elements separately, "a computer system" and "a user interface" perform(s) the steps or functions of the abstract idea as detailed above. These functions correspond to the actions required to 
Additional Independent Claims: The analysis of claim 1 is applicable to the additional independent claims 13 and 26 as these additional claims comprise alternate embodiments that implement the same steps of the method of the claim analyzed above. Dependent claims 2-10, 12, 14-23, and 25 further describe the abstract idea of generating variations of a marketing message based on inputs from a campaign manager and performance numbers for past campaigns. Claims 2-6 and 14-18 claim various steps for ordering, grouping and presenting possible values for each component in the grammar structure, which falls well within the abstract idea itself of generating variations of a marketing message based on inputs from a campaign manager and performance numbers for past campaigns. Claims 7, 9, 20 and 22 claim a "drop-down" menu for interacting with the user interface, but this is a well-understood, routine, and conventional UI element such as a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). Claims 8, 10, 12, 21, 23 and 25 claim the parameters available to be specified by the campaign manager and what default values may be, but this falls within the abstract idea of generating variations of a marketing message based on inputs from a campaign manager and performance numbers for past campaigns. Claim 19 only claims a "user interface" that allows the campaign manager to enter parameters for the campaign, but but this is a well-understood, routine, and conventional UI element such as a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed 
Allowable Subject Matter
Claim(s) 1-10, 12-23, 25, and 26, as currently written, is/are allowable over prior art. However, the grounds of rejection under 35 U.S.C. § 101 are currently pending and represent a barrier to allowability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S/Examiner, Art Unit 3688

/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621